EXHIBIT 10.3 

[appb_ex103img2.jpg]

October 15, 2018

 

APPLIED BIOSCIENCES CORPORATION,

 

Triton Funds was founded by three undergraduate students from the University of
California, San Diego and California State University, Northridge. Our journey
started with a simple conversation amongst ourselves about possible careers
available to us in the finance field. We concluded that our schools were not
target universities for the private equity and venture capitalist industry. As a
result, we have embarked on a mission to provide opportunities to our fellow
peers and campuses in this highly competitive space of PE/VC. We reached out to
local investors to help us fund our initiative and create Triton Funds:
providing real-world experience for students to invest real dollars into real
companies. The response we received from local San Diego and Northridge
investors and mentors has been amazing. However, we would like to grow this
opportunity beyond the boundaries of our respective campuses, and someday offer
the Triton experience to other undergraduates across the nation who like us,
never would have the opportunity to work in the PE/VC space. In order to
complete this vision, we have decided to call on publicly traded companies who
support our student initiative to help us grow our operations, by donating
shares to our effort. All of our share donations are used to enhance the student
learning curve whether to purchase materials, help pay for overhead, or even
contribute to scholarship opportunities.

 

This letter is subject to the parties entering this Share Donation Agreement:

 

Between

APPLIED BIOSCIENCES CORPORATION

(Symbol: APPB the “Donor”)

 

 

And

TRITON FUNDS LLC (the “Recipient”)

 

 

Securities

Common Stock w/ registration rights

 

 

Number of Shares

25,000

 

 

 

Donor: /s/ Chris Bridges                                        

 

APPLIED BIOSCIENCES CORPORATION

 

 

 

Recipient: /s/ Tyler Hoffman                                 

 

TRITON FUNDS LLC

 

 

1262 Prospect Street, La Jolla, California 92037

858.768.0001 – tritonfunds@tritonfunds.com – www.tritonfunds.com